DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  
Regarding claim 1, the closest reference, Hargrove (US 20180301057), discloses a method comprising: 
receiving neuromuscular activity data over a first time series from a first sensor (Fig. 4(302)) on a wearable device (Fig. 5(300): arm band) donned by a user (Fig. 5, [0036]: receiving electromyographic (EMG) information from the sensors 302 of user’s arm band 300); 
receiving ground truth data over a second time series that indicates a body part state of a body part of the user (Fig. 3, [0035]: “VR interface 200 allows a user with an amputation or other condition requiring a prosthesis, orthosis, or other assistive device to view a series of images that change depending at least in part on the action the user takes to move”; image being shown on the VR display 210 of VR interface 200); and 
training one or more inferential models based on the one or more training datasets ([0065]: “gesture classes 421 may be trained with EMG information generated while the user's residual limb is at different orientations”). 
Secondary reference, Tadi (US 20180239430), teaches receiving ground truth data over a second time series from a second sensor (Fig. 4a(30): one or more cameras, [0104]: one or more cameras 30 of HMD 19 present visual information to the wearer). 
The subject matter not found was “generating one or more training datasets by time-shifting, at least, a portion of the neuromuscular activity data over the first time series relative to the second time series, to associate the neuromuscular activity data with at least a portion of the ground truth data”, in combination with the other elements (or steps) of the brace and method recited in the claim 1.  

Claims 15 and 20 are also allowed for similar reason. The subject matter not found was “generate one or more training datasets by time-shifting at least one of the neuromuscular activity data or the position data by one or more time intervals”, in combination with the other elements (or steps) of the brace and method recited in the claim 15, and 
“generate one or more training datasets by time-shifting at least one of the neuromuscular activity data or the position data by one or more time intervals”, in combination with the other elements (or steps) of the brace and method recited in the claim 20.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628